Opinion
Per Curiam,
These are appeals from the granting of a preliminary injunction. The scope of our review upon such an appeal has been so frequently and so recently reiterated as to render unnecessary any reference to authority other than the succinct statement of the applicable rule in Lindenfelser v. Lindenfelser, 385 Pa. 342, 343-344, 123 A. 2d 626. The record discloses reasonable grounds for the action of the court below in restraining the defendants preliminarily from doing what appears to be secondary picketing, i.e., picketing ostensibly designed to publicize a labor dispute with another employer at a place distant from the picketing, the principal, if not the sole, effect of which operated against employers between whom and their employees there existed no labor dispute or grievance. The rules of law relied on by the court below in support of its action are neither palpably wrong nor clearly inapplicable as the opinion of President Judge Brown for the court en bane readily reveals.
*326Decree affirmed at the appellants’ costs.
Mr. Justice Musmanno and Mr. Justice Cohen dissent.